ACCEPTED
                                                                                      01-15-00279-CR
                                                                           FIRST COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                10/14/2015 3:25:53 PM
                                                                                CHRISTOPHER PRINE
                                                                                               CLERK

                               No. 01-15-00279-CR

                                        In the                       FILED IN
                                                              1st COURT OF APPEALS
                                 Court of Appeals                 HOUSTON, TEXAS
                                       For the                10/14/2015 3:25:53 PM
                               First District of Texas        CHRISTOPHER A. PRINE
                                                                       Clerk
                                     At Houston

                             ♦

                                   No. 1344346
                             In the 338th District Court
                              Of Harris County, Texas

                             ♦

                             Joseph Juan Facundo
                                   Appellant
                                      v.
                              The State of Texas
                                   Appellee

                             ♦
                      State’s First Motion for Extension
                             Of Time to File Brief
                             ♦

To the Honorable Court of Appeals:

      The State of Texas, pursuant to TEX. R. APP. P. 2 & 10.5, moves for an

extension of time in which to file its appellate brief. The following facts are

relevant:

      1. The appellant was indicted for capital murder. (CR 7). The appellant

            pleaded not guilty, but a jury found him guilty as charged. (CR 101).
   Because the State did not seek the death penalty, the trial court

   sentenced the appellant to confinement for life, without the

   possibility of parole. (CR 101). The trial court certified the appellant’s

   right of appeal, and the appellant filed a timely notice of appeal. (CR

   100, 104).

2. The State’s brief is due on October 14, 2015. The State requests a 30-

   day extension of time in which to file its brief.

3. This is the State’s first request for extension.

4. The following facts are relied upon to show good cause for an

   extension of time to allow the State to file its brief:

      a. This case was assigned to the undersigned attorney on
         September 15, 2015. Since then, the undersigned attorney has
         worked on the following cases:

         1. Ex parte Hugo Steve Ramirez
            No. 14-15-00323-CR
            Brief due October 21 (two extensions already granted).

         2. Judist Lamond Broussard
            No. 01-15-00074-CR
            Brief due October 28 (no further extensions will be granted)

         3. Ex parte Larry Flores
            Nos. 14-15-00619-CR & 14-15-00620-CR
            Brief filed September 28, 2015

         4. Brent Alan Dalton
            No. 01-14-00837-CR
            Brief filed September 30, 2015
WHEREFORE, the State prays that this Court will grant the requested
extension.
                                               Respectfully submitted,


                                               /s/ C.A. Morgan
                                               CLINTON A. MORGAN
                                               Assistant District Attorney
                                               Harris County, Texas
                                               1201 Franklin, Suite 600
                                               Houston, Texas 77002-1923
                                               (713) 755-5826
                                               morgan_clinton@dao.hctx.net
                                               TBC No. 24071454
                             Certificate of Service

      I certify that I have requested that efile.txcourts.gov electronically serve

a copy of this motion to:

      Patrick McCann
      writlawyer@justice.com

      Dawn Zell Wright
      zellwright@zwlaw.us


                                                  /s/ C.A. Morgan
                                                  CLINTON A. MORGAN
                                                  Assistant District Attorney
                                                  Harris County, Texas
                                                  1201 Franklin, Suite 600
                                                  Houston, Texas 77002-1923
                                                  (713) 755-5826
                                                  morgan_clinton@dao.hctx.net
                                                  TBC No. 24071454

Date: October 14, 2015